Citation Nr: 0941399	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cataracts, to 
include as secondary to service-connected type II diabetes 
mellitus.

2.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected type II diabetes 
mellitus.

3.  Entitlement to service connection for a prostate 
disability, to include as secondary to service-connected type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied service connection for cataracts, heart disease, 
and a prostate disability (benign prostatic hypertrophy, 
claimed as an enlarged prostate).  

In May 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge, who 
granted the Veteran's motion to hold the record open an 
additional 60 days to allow him to submit additional evidence 
in support of his appeal.  Since that time, however, he has 
submitted no such information or evidence for consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

The Veteran, in written statements and testimony before the 
Board, asserts that he currently suffers from cataracts, 
heart disease, and a prostate disability that are all related 
to the diabetes mellitus for which he has been granted 
service connection, effective May 31, 2006.  The Board is 
required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Accordingly, the Board will consider whether service 
connection for cataracts, heart disease, and a prostate 
disability is warranted on a direct basis or as secondary to 
his service-connected diabetes mellitus.  

The Veteran's service medical records reflect that in 
December 1967 he was treated for complaints of a "knot" in 
his chest.  However, no clinical findings of heart disease or 
related problems were made at that time.  His service medical 
records are otherwise negative for any complaints, diagnoses, 
or treatment related to heart disease.  Nor do those records 
contain any complaints or clinical findings related to eye or 
prostate problems.  On examination prior to his separation 
from service in April 1969, the Veteran's blood pressure was 
assessed at 104/58, which was considered normal.  He did not 
report, nor did the clinical examination show, any evidence 
of cataracts or prostate disorders.  

Post-service private and VA medical records dated from March 
1996 to October 2007 reveal that the Veteran underwent 
cataract extraction surgery in March 1996.  Post-operative 
examinations conducted in April and June 1996 showed no 
residual complications.  In March 1998, he was treated for 
photophobia and cataracts, which were surgically removed in 
June 1998.  Subsequent post-service medical records are 
negative for any complaints or clinical findings of cataracts 
or related eye problems.  In November 2006, the Veteran 
underwent a diabetic eye screening, which was negative for 
any evidence of diabetic retinopathy.

With respect to the Veteran's heart disease and prostate 
claims, VA medical records reflect a history of myocardial 
infarction that was diagnosed on electrocardiography in 1996.  
Pulse and doppler imaging of the carotid and vertebral 
arteries conducted in July 1998 revealed mild stenosis of the 
carotid arteries, but was otherwise negative for any heart 
abnormalities.  Subsequent VA medical records reflect that 
the Veteran has sought treatment on multiple occasions for 
tightness in his chest and been diagnosed with hypertension 
and coronary artery disease, which was noted to be of minimal 
severity.  Those VA medical records also show a history of 
benign prostatic hypertrophy, first noted in January 2003.  

At his May 2009 Board hearing, the Veteran testified that he 
planned to submit additional medical records and treatment 
reports from his VA primary care physician, who reportedly 
had related his cataracts, heart disease, and prostate 
disability to his service-connected diabetes mellitus.  The 
Veteran has not submitted any additional clinical evidence 
since that time.  Nevertheless, the Board finds that since 
the Veteran has put VA on notice of additional VA medical 
records dated after October 2007 that may contain information 
pertinent to his claims, those records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 
3.159(c)(4) presents a low threshold for requirement that 
evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of 
obtaining a VA examination).

The Veteran has not yet been afforded a VA examination to 
address whether he currently has cataracts, heart disease, or 
prostate disability that were caused or aggravated by his 
service-connected diabetes mellitus, or are otherwise related 
to service.  Because the record reflects in-service 
complaints of tightness in the chest, post-service diagnoses 
and treatment for cataracts, coronary artery disease and 
related heart problems, and benign prostatic hypertrophy, and 
in view of the Veteran's testimony relating those conditions 
to his diabetes mellitus and his statements regarding the 
existence of outstanding VA records, the Board finds that, 
once those outstanding records are obtained, he should be 
afforded a VA examination and etiological opinion with 
respect to each of his service connection claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Nashville, Tennessee, 
dated from October 2007 to the present. 

2.  After obtaining all outstanding VA 
medical records, schedule the Veteran for 
a VA examination to assess the etiology 
of any current eye disability.  The 
claims folder must be reviewed by the 
examiner and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile that opinion with all evidence 
of record, including the Veteran's 
private post-service medical records 
showing a history of diagnoses and 
surgical treatment for cataracts and the 
November 2006 VA diabetic screening 
report, which was negative for any 
evidence of diabetic retinopathy.  The 
examiner must acknowledge and discuss any 
lay evidence of a continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  Specifically, 
the examiner should address the 
following: 

a)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has any 
current eye disability that was 
caused or aggravated beyond its 
normal progression by his service-
connected diabetes mellitus.

b)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current eye disability that is 
otherwise related to his period of 
active service.
3.  After obtaining all outstanding VA 
medical records, schedule the Veteran for 
a VA examination to assess the etiology 
of his currently diagnosed heart disease.  
The claims folder must be reviewed by the 
examiner and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile that opinion with all evidence 
of record, including the Veteran's 
service medical records showing 
complaints of tightness in the chest, VA 
medical records showing a history of 
myocardial infarction and diagnoses of 
and treatment for stenosis of the carotid 
arteries, hypertension, and coronary 
artery disease, as well as diabetes 
mellitus.  The examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the examiner should address 
the following: 

a)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran's heart 
disease was caused or aggravated 
beyond its normal progression by his 
service-connected diabetes mellitus.

b)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran's heart 
disease is related to his in-service 
complaints of tightness in the chest 
or any other aspect of his military 
service.   

4.  After obtaining all outstanding VA 
medical records, schedule the Veteran for 
a VA examination to assess the etiology 
of any current prostate disability.  The 
claims folder must be reviewed by the 
examiner and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile that opinion with all evidence 
of record, including the Veteran's VA 
medical records showing a history of 
benign prostatic hypertrophy and 
treatment for diabetes mellitus.  The 
examiner must acknowledge and discuss any 
lay evidence of a continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  Specifically, 
the examiner should address the 
following: 

a)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current prostate disability that was 
caused or aggravated beyond its 
normal progression by his service-
connected diabetes mellitus.

b)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current prostate disability that is 
otherwise related to his period of 
active service.

5.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

